                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOHN BATIESTE GREENE, JR.,                       Case No. 18-cv-06689-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: DEFENDANTS' MOTION
                                                 v.                                         TO DISMISS THE SECOND
                                   9
                                                                                            AMENDED COMPLAINT
                                  10       WELLS FARGO BANK, N.A., et al.,
                                                                                            Re: Dkt. No. 44
                                                        Defendants.
                                  11

                                  12           John Batieste Greene, Jr. (“Plaintiff”) sued Wells Fargo Bank, N.A. (“Wells Fargo”) and
Northern District of California
 United States District Court




                                  13   Affinia Default Services, LLC (“Affinia”) (together, “Defendants”) in the Superior Court of the

                                  14   State of California for the County of Contra Costa, alleging violations of California state law

                                  15   arising out of foreclosure proceedings.1 (Dkt. Nos. 1 & 41 at ¶ 1.)2 Defendant Wells Fargo timely

                                  16   removed the action to this Court based on diversity jurisdiction pursuant to 28 U.S.C. § 1332, and

                                  17   federal question jurisdiction under 28 U.S.C. §§ 1331, 1441(b). (Dkt. No. 1.) Plaintiff alleges that

                                  18   Defendants violated the California Homeowner Bill of Rights and California’s Unfair Competition

                                  19   Law when they recorded a Notice of Trustee’s Sale on his house while he was undergoing a loan

                                  20   modification review. (Dkt. No. 41.) Defendants’ motion to dismiss the second amended

                                  21   complaint is now pending before the Court. (Dkt. No. 44.) At oral argument, the parties agreed

                                  22   that Wells Fargo is no longer the loan servicer and as such, has no control over the subject

                                  23   property. After careful consideration of the parties’ briefing and oral argument, the Court

                                  24   GRANTS Defendants’ motion to dismiss without leave to amend.

                                  25

                                  26
                                       1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  27   636(c). (Dkt. Nos. 9, 11, 14.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28
                                       ECF-generated page numbers at the top of the documents.
                                   1                                             BACKGROUND

                                   2   I. Complaint Allegations

                                   3          The gravamen of Plaintiff’s complaint is that Defendants improperly initiated foreclosure

                                   4   proceedings while “Plaintiff was undergoing loan modification review.” (Dkt. No. 41 at ¶ 1.)

                                   5   Plaintiff has at all times owned the subject property located at 1795 Meadows Avenue, Pittsburg,

                                   6   CA 94565.3 (Id. at ¶ 3.) In November 2005, Plaintiff obtained a loan of $599,000 from World

                                   7   Savings Bank, FSB, secured by a deed of trust. (Dkt. No. 45-1, Ex. 1.) Effective December 31,

                                   8   2007, World Savings Bank, FSB, changed its name to Wachovia Mortgage, FSB. (Id., Ex. 2.)

                                   9   The loan was assigned to Wells Fargo in 2009 following a corporate merger. (Dkt. No. 41 at ¶ 11;

                                  10   see also Dkt. No. 45-1, Exs. 1-3.)

                                  11          In 2011, Plaintiff entered into a loan modification agreement with Wells Fargo. (Dkt. No.

                                  12   41 at ¶ 37.) On September 23, 2013, the trustee recorded a Notice of Default against the subject
Northern District of California
 United States District Court




                                  13   property. (Dkt. No. 45-1, Ex. 5.) In or around 2015, Plaintiff experienced financial hardship and

                                  14   was forced to file for bankruptcy. (Dkt. No. 41 at ¶¶ 13-14.) At some later time, Plaintiff again

                                  15   experienced financial hardship and was forced to file for bankruptcy a second time on July 25,

                                  16   2017. (Dkt. No. 45-1, Ex. 9; see also id. at ¶ 18.) On January 4, 2018, the bankruptcy court

                                  17   granted Plaintiff and Wells Fargo’s Stipulation for Adequate Protection Re: Motion for Relief

                                  18   from Automatic Stay. (Dkt. No. 45-1, Ex. 6.) Thereafter, Plaintiff was unable to make payments

                                  19   under the Chapter 13 Bankruptcy Plan and Wells Fargo sent him a Notice of Default. (Id., Ex. 7.)

                                  20   The bankruptcy court subsequently granted Wells Fargo relief from automatic stay on August 1,

                                  21   2018. (Dkt. Nos. 41 at ¶¶ 21-22 & 45-1, Ex. 8.)

                                  22          Plaintiff then completed a mortgage assistance application form, which he submitted to

                                  23   Wells Fargo with a number of documents in or around August 2018. (Id. at ¶¶ 59-87.) On

                                  24   September 20, 2018, Wells Fargo recorded a Notice of Trustee’s Sale, indicating that Plaintiff was

                                  25

                                  26
                                       3
                                  27     The current status of the property is unclear, however, the Second Amended Complaint alleges
                                       that Plaintiff is still the owner, (see Dkt. No. 41 at ¶ 3), and at oral argument Plaintiff confirmed
                                  28   that he still resides at the property. The bankruptcy case was closed on February 6, 2019. (Dkt.
                                       No. 45-1, Ex. 9.)
                                                                                            2
                                   1   in default under the Deed and a public auction would take place on October 22, 2018 unless

                                   2   Plaintiff took corrective action. (Id. at ¶ 32; see also Dkt. No. 45-1, Ex. 11.)

                                   3   II. Procedural Background

                                   4            Plaintiff filed his Complaint in Contra Costa County Superior Court on October 17, 2018,

                                   5   seeking injunctive relief and monetary damages arising out of foreclosure proceedings. (Dkt. No.

                                   6   1, Ex. A at 12.) On November 2, 2018, Wells Fargo removed the action to this Court, (Dkt. No.

                                   7   1), and Affinia consented to removal, (Dkt. No. 3). The Court granted Defendants’ motion to

                                   8   dismiss the original complaint on December 28, 2018, granting leave to amend as to Plaintiff’s

                                   9   claims under the California Homeowner Bill of Rights and the Unfair Competition Law, and

                                  10   dismissing with prejudice Plaintiff’s claim under the Rosenthal Fair Debt Collection Practices Act.

                                  11   (Dkt. No. 20.)

                                  12            Plaintiff filed the First Amended Complaint (“FAC”) on January 24, 2019, reasserting his
Northern District of California
 United States District Court




                                  13   claims under the California Homeowner Bill of Rights and the Unfair Competition Law. (Dkt.

                                  14   No. 22.) Defendants moved to dismiss thereafter. (Dkt. Nos. 28 & 30.) The Court granted

                                  15   Defendants’ motion to dismiss the first amended complaint on March 25, 2019, with leave to

                                  16   amend. (Dkt. No. 36.)

                                  17            Plaintiff filed the Second Amended Complaint (“SAC”) on April 15, 2019, reasserting the

                                  18   same claims. (Dkt. No. 41.) Defendants moved to dismiss thereafter. (Dkt. Nos. 44 & 46.) The

                                  19   motion is fully briefed, (Dkt. Nos. 47-49), and the Court heard oral argument on June 20, 2019.

                                  20   At oral argument, the parties agreed that Wells Fargo is no longer the servicer on the loan and

                                  21   does not have control over the property.4

                                  22       //

                                  23       //

                                  24       //

                                  25

                                  26   4
                                         Plaintiff filed a separate action in Contra Costa County Superior Court against the current loan
                                  27   lender, U.S. Bank, N.A., the current loan servicer, Fay Servicing, LLC, and the current trustee of
                                       the loan, Affinia Default Services, LLC. The defendants removed the case to this Court, and the
                                  28   Court subsequently remanded the action for lack of subject matter jurisdiction. See Greene v. Fay
                                       Serv’g, No. 3:19-cv-01073-JSC, Dkt. Nos. 1-1 at ¶¶ 4-6 & 47.
                                                                                           3
                                   1                                           LEGAL STANDARD

                                   2   I. Mootness

                                   3           “[A]n actual controversy must be extant at all stages of review, not merely at the time the

                                   4   complaint is filed.” Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997). Thus,

                                   5   courts must raise issues concerning subject matter jurisdiction, which include mootness, sua

                                   6   sponte. Bernhardt v. Cty. of Los Angeles, 279 F.3d 862, 871 (9th Cir. 2002). Courts may look

                                   7   beyond the pleadings for purposes of analyzing subject matter jurisdiction. See Fed. R. Civ. P.

                                   8   12(d); see also Foote v. Wells Fargo Bank, N.A., No. 15-cv-04465-EMC, 2016 WL 2851627, at *4

                                   9   (May 16, 2016).

                                  10           “A case is moot when the issues presented are no longer ‘live’ or the parties lack a legally

                                  11   cognizable interest in the outcome.” City of Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000). In

                                  12   other words, the central issue in mootness is whether circumstances that existed at the time of
Northern District of California
 United States District Court




                                  13   filing the complaint have changed and forestalled the possibility of meaningful relief. A case is

                                  14   thus moot if a defendant voluntarily ceases the challenged conduct in a way that makes it

                                  15   “absolutely clear that the allegedly wrongful behavior could not reasonably be expected to recur.”

                                  16   Adarand Constructors, Inc. v Slater, 528 US 216, 221 (2000). The question is not whether there is

                                  17   any possible relief, but whether there can be any effective relief. West v. Sec. of Dept. of Transp.,

                                  18   206 F.3d 920, 925 (9th Cir. 2000).

                                  19   II. Fed. R. Civ. P. 12(b)(6) Motion to Dismiss

                                  20           A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of a complaint as

                                  21   failing to allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

                                  22   Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facial plausibility standard is not a “probability

                                  23   requirement” but mandates “more than a sheer possibility that a defendant has acted unlawfully.”

                                  24   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted). When

                                  25   considering a motion to dismiss, a court accepts a plaintiff's factual allegations as true and

                                  26   construes the pleadings in the light most favorable to the plaintiff. Manzarek v. St. Paul Fire &

                                  27   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). However, the court need not accept legal

                                  28   conclusions, including “threadbare recitals of the elements of a cause of action, supported by mere
                                                                                           4
                                   1   conclusory statements.” Twombly, 550 U.S. at 555. Thus, a complaint “that offers labels and

                                   2   conclusions or a formulaic recitation of the elements of a cause of action” is insufficient, as is a

                                   3   complaint that “tenders naked assertion[s] devoid of further factual enhancement.” Iqbal, 556

                                   4   U.S. at 678 (internal quotation marks and citation omitted).

                                   5                                  REQUEST FOR JUDICIAL NOTICE

                                   6          Defendants request judicial notice of eleven documents, ten of which they have previously

                                   7   submitted in support of their motion to dismiss the original complaint. (See Dkt. Nos. 8 & 45.)

                                   8   The Court granted judicial notice of those documents pursuant to Federal Rule of Evidence 201(b)

                                   9   because they are undisputed matters of public record. (See Dkt. No. 20 at 4-5.) Defendants also

                                  10   request judicial notice of the docket from the bankruptcy proceedings (United States Bankruptcy

                                  11   Court, Northern District of California Case No. 17-41903). Plaintiff does not oppose judicial

                                  12   notice of any of the exhibits or otherwise dispute their authenticity. The Court grants judicial
Northern District of California
 United States District Court




                                  13   notice of those documents pursuant to Federal Rule of Evidence 201(b). See Harris v. Cty. of

                                  14   Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (noting that judicial notice is appropriate for

                                  15   “undisputed matters of public record, including documents on file in federal or state courts”)

                                  16   (internal citation omitted).

                                  17          Plaintiff requests judicial notice of: (A) Plaintiff’s Second Amended Complaint (Dkt. No.

                                  18   41); (B), (D)-(I) filings in the United States Bankruptcy Court, Northern District of California

                                  19   Case No. 17-41903; and (C) the docket from the bankruptcy case. The Court grants judicial notice

                                  20   of these documents pursuant to Federal Rule of Evidence 201(b), because the Court already

                                  21   assesses the pleadings when evaluating a motion to dismiss, and as noted above, the bankruptcy

                                  22   records are matters of public record.

                                  23                                              DISCUSSION

                                  24          Plaintiff brings two causes of action against Defendants, seeking damages and injunctive

                                  25   relief for alleged violations of: (1) the California Homeowner Bill of Rights, California Civil Code

                                  26   § 2924.11; and (2) the Unfair Competition Law, California Business and Professions Code §

                                  27   17200. As previously discussed, the parties agreed at the June 20, 2019 hearing that Wells Fargo

                                  28   is no longer the servicer on Plaintiff’s loan, potentially rendering Plaintiff’s claims moot. Thus,
                                                                                          5
                                   1   the Court must evaluate mootness sua sponte and determine whether the Complaint must be

                                   2   dismissed due to mootness or failure to state a claim.5 See Bernhardt, 279 F.3d at 871.

                                   3   I. Homeowner Bill of Rights

                                   4          Plaintiff’s claim under the California Homeowner Bill of Rights (“HBOR”) alleges

                                   5   specific violations of Sections 2924.11(a) and 2924.11(b). Section 2924.11(a) prohibits “dual

                                   6   tracking” in which a mortgage servicer pursues foreclosure while a borrower’s “complete

                                   7   application for a foreclosure prevention alternative” is pending. Cal. Civ. Code § 2924.11(a).

                                   8   Section 2924.11(b) requires a mortgage servicer to send written notice to a borrower if it denies

                                   9   the borrower’s loan modification application. Cal. Civ. Code § 2924.11(b).

                                  10          The HBOR further provides that there are two possible situations in which relief may be

                                  11   granted. Under section 2924.12(a), “[i]f a trustee’s deed of sale has not been recorded,” then a

                                  12   plaintiff may get a temporary injunction until the alleged violation has been corrected. Cal. Civ.
Northern District of California
 United States District Court




                                  13   Code § 2924.12(a). “After a trustee’s deed upon sale has been recorded,” a plaintiff may be able

                                  14   to recover monetary relief. Cal. Civ. Code § 2924.12(b). “Thus, prior to sale, damages are not

                                  15   available under HBOR.” Foote, 2016 WL 2851627, at *7.

                                  16          Here, the complaint does not allege that the subject property has been foreclosed upon and

                                  17   at oral argument Plaintiff confirmed that he still resides at the property. (Dkt. No. 41 at ¶ 3.)

                                  18   Section 2924.12(a) thus applies because this is a pre-foreclosure case and the only remedy

                                  19   available to Plaintiff under the HBOR is an injunction. Cal. Civ. Code § 2924.12(a). As

                                  20   previously discussed, since this action was filed Wells Fargo has transferred the loan. Greene, No.

                                  21   3:19-cv-01073-JSC, Dkt. No. 47. The Court therefore cannot enjoin Wells Fargo from foreclosing

                                  22   Plaintiff’s home because it no longer has control over the property; thus, Plaintiff’s HBOR claim

                                  23   against Wells Fargo is moot. See Tuan Anh Le v. Bank of New York Mellon, 152 F. Supp. 3d

                                  24   1200, 1214 (N.D. Cal. 2015) (finding plaintiff’s pre-foreclosure HBOR claim moot because

                                  25   defendant could not foreclose on a defective and expired notice of sale). Plaintiff’s claim against

                                  26   Affinia is similarly moot because, “[w]hile it is the trustee who formally initiates the nonjudicial

                                  27
                                       5
                                  28    Plaintiff appeared to recognize at oral argument the HBOR claim is moot because the Court
                                       cannot grant the requested relief.
                                                                                        6
                                   1   foreclosure . . . the trustee may take these steps only at the direction of the person or entity that

                                   2   currently holds the note and the beneficial interest under the deed of trust—the original beneficiary

                                   3   or its assignee.” Yvanova v. New Century Mortg. Corp., 62 Cal. 4th 919, 927, 365 P.3d 845, 850

                                   4   (2016). Affinia cannot be enjoined from foreclosing on Plaintiff’s house because it does not have

                                   5   decision-making authority as trustee—that power lies with the new lender. Thus, Plaintiff’s

                                   6   HBOR claim is moot.

                                   7   II. Unfair Competition Law

                                   8           California’s Unfair Competition Law (“UCL”) prohibits, and provides civil remedies for,

                                   9   “unfair competition,” defined as “any unlawful, unfair or fraudulent business act or practice.” Cal.

                                  10   Bus. & Prof. Code § 17200. Plaintiff’s second claim alleges Defendants participated in unfair

                                  11   business practices, including negligent and intentional misrepresentations and a refusal to deal in

                                  12   good faith, thereby violating the UCL. (Dkt. No. 41 at ¶¶ 123-25.)
Northern District of California
 United States District Court




                                  13           To have standing to sue under the UCL, a plaintiff must show that: (1) he suffered an

                                  14   injury in fact, (2) he lost money or property, and (3) the economic injury was caused by the

                                  15   defendant’s conduct. Cal. Bus. & Prof. Code § 17204; Kwikset Corp. v. Superior Court, 51 Cal.

                                  16   4th 310, 322, 326 (2011). The “lost money or property” element requires that a plaintiff

                                  17   “demonstrate some form of economic injury.” Kwikset Corp., 51 Cal. 4th at 323. “At the

                                  18   pleading stage, general factual allegations of injury resulting from the defendant’s conduct may

                                  19   suffice.” Id. at 327.

                                  20           As discussed in the Court’s prior orders dismissing the original Complaint and the FAC,

                                  21   the first two elements are not in dispute because Plaintiff has sufficiently pled an economic injury

                                  22   based on the impending foreclosure. (See Dk. Nos. 20 at 16 & 36 at 15 (citing Galang v. Wells

                                  23   Fargo Bank, N.A., No. 16-cv-03468-HSG, 2017 WL 1210021, at *6 (N.D. Cal. Apr. 3, 2017)

                                  24   (concluding that impending foreclosure was sufficient to show cognizable injury for purposes of

                                  25   UCL)).) Defendants argue that dismissal of the UCL claim is nonetheless warranted because

                                  26   Plaintiff again fails to adequately allege causation of injury. The Court agrees. Plaintiff repeats

                                  27   his causation allegations verbatim between the FAC and the SAC. (Compare Dkt. No. 22 at ¶¶

                                  28
                                                                                           7
                                   1   62-63 with Dkt. No. 41 at ¶¶ 130-31.) Thus, the SAC fails to cure the deficiencies outlined in the

                                   2   Court’s March 25, 2019 Order, and the Court’s previous analysis applies.

                                   3          Both the FAC and the SAC make the conclusory allegations that Plaintiff “was harmed

                                   4   economically by suffering an increase in the arrears on his loan balance by Defendants’ delay in

                                   5   rendering a written determination on his loss mitigation application,” and that “Plaintiff would not

                                   6   have suffered this harm but for Defendants’ unfair, fraudulent, and unlawful conduct as those

                                   7   terms are defined under the UCL.” (Dkt. Nos. 22 at ¶¶ 62-63 & 41 at 130-31.) These allegations

                                   8   do not reasonably support the inference that any delay in reaching a decision on Plaintiff’s loan

                                   9   modification application caused the impending foreclosure because the SAC acknowledges that

                                  10   Plaintiff filed for bankruptcy and obtained a confirmed Chapter 13 Plan, defaulted on that Plan,

                                  11   and Wells Fargo initiated foreclosure proceedings after that default. (Dkt. No. 41 at ¶¶ 56-57.)

                                  12   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting that the court must be able to “draw the
Northern District of California
 United States District Court




                                  13   reasonable inference that the defendant is liable for the misconduct alleged”). The SAC alleges

                                  14   that Wells Fargo caused Plaintiff to default on his bankruptcy plan, but even when that conclusory

                                  15   allegation is accepted as true, that allegation does not create a plausible inference that Wells

                                  16   Fargo’s delay in reviewing Plaintiff’s modification application caused the impending foreclosure.

                                  17   As the Court has explained before:

                                  18
                                                      Plaintiff fails to allege that notwithstanding the financial hardship that
                                  19                  led him to default on his bankruptcy plan, he would have qualified for
                                  20                  a loan modification that he could have continued to pay to avoid
                                                      foreclosure. See Travis v. Nationstar Mortg., LLC, 733 F. App’x.
                                  21                  371, 376 (9th Cir. 2018) (finding allegations insufficient where the
                                                      plaintiffs failed to allege “how the foreclosure alternatives [they]
                                  22                  would have sought, had they received an answer on their application
                                                      from [the defendant], would have avoided or reduced the damages
                                  23
                                                      they allege.”).
                                  24
                                       (Dkt. No. 36 at 16.) Plaintiff continues to make the conclusory allegations that Defendants caused
                                  25
                                       the impending foreclosure while also acknowledging Wells Fargo only initiated foreclosure
                                  26
                                       proceedings after Plaintiff had defaulted on his bankruptcy plan.
                                  27

                                  28
                                                                                          8
                                   1          Additionally, the SAC fails to state a cognizable UCL claim with respect to relief. The

                                   2   UCL allows for injunctive relief and restitution, but not damages. See Korea Supply Co. v.

                                   3   Lockheed Martin Corp., 29 Cal. 4th 1134, 1144 (Cal. 2003); see also State Farm Fire & Cas. Co.

                                   4   v. Superior Court, 45 Cal. App. 4th 1093, 1110 (1996). Restitution under the UCL “is confined to

                                   5   restoration of any interest in ‘money or property, real or personal, which may have been acquired

                                   6   by means of . . . unfair competition.’” Kwikset Corp., 51 Cal. 4th at 120 (quoting Cal. Bus. &

                                   7   Prof. Code § 17203). The Court cannot give injunctive relief for the same reason as stated above;

                                   8   namely, that the Court cannot enjoin Wells Fargo, nor Affinia, from foreclosing on the property

                                   9   because Wells Fargo has transferred the beneficial interest in the loan. Additionally, the Court

                                  10   cannot order restitution because the SAC does not allege that Defendants have wrongfully taken

                                  11   money or property from Plaintiff in the context of his loan modification. See Haynish v. Bank of

                                  12   Am., N.A., 284 F. Supp. 3d 1037, 1052 (N.D. Cal. 2018) (finding Plaintiff’s claim for restitution
Northern District of California
 United States District Court




                                  13   failed because, while Plaintiffs claim harm “in the form of lost equity in their home and attorneys’

                                  14   fees… they fail[ed] to allege that any of the defendants took anything from them wrongfully”)

                                  15   (emphasis added).

                                  16          Accordingly, the Court grants Defendants’ motion to dismiss Plaintiff’s UCL claim

                                  17   because he fails to adequately plead causation of injury sufficient to confer standing to sue under

                                  18   the UCL and he has not plausibly alleged that he can obtain any relief under the Act.

                                  19                                              CONCLUSION

                                  20          For the reasons stated above, the Court GRANTS Defendants’ motion to dismiss the SAC.

                                  21   As oral argument revealed, Wells Fargo is no longer the servicer on the loan, rendering Plaintiff’s

                                  22   HBOR claim moot because the Court cannot provide any effective relief. Thus, the HBOR claim

                                  23   must be dismissed. Plaintiff’s UCL claim fails because the SAC does not sufficiently allege

                                  24   standing and, even if the allegations were sufficient, the Court cannot provide effective relief due

                                  25   to the current status of the loan. The Court dismisses the UCL claim with prejudice because

                                  26   Plaintiff has now had two opportunities to correct the same deficiencies, and it does not appear

                                  27   that he is able to allege sufficient facts in support of his claims. Further, the Court’s previous

                                  28
                                                                                          9
                                   1   order warned Plaintiff that failure to cure those deficiencies would likely result in dismissal with

                                   2   prejudice.

                                   3          This Order disposes of Docket No. 44.

                                   4          IT IS SO ORDERED.

                                   5   Dated: July 17, 2019

                                   6

                                   7
                                                                                                     JACQUELINE SCOTT CORLEY
                                   8                                                                 United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
